Case: 09-40539     Document: 00511029731          Page: 1    Date Filed: 02/18/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 18, 2010
                                     No. 09-40539
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOSEPH THOMAS, JR.,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:94-CR-16-1


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Joseph Thomas, Jr., federal prisoner # 04789-078, appeals the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence based
on the retroactive amendments to the crack cocaine guidelines. The Government
moves for summary affirmance, arguing that Thomas was ineligible for relief
under § 3582(c)(2) because he was sentenced as a career offender, pursuant to
U.S.S.G. § 4B1.1, and not under the crack guidelines.



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40539   Document: 00511029731 Page: 2        Date Filed: 02/18/2010
                                No. 09-40539

      Because Thomas’s guideline range was not derived from the quantity of
crack cocaine involved in the offense, but rather from his career offender status,
the district court was correct in concluding that Thomas was not eligible for a
sentence reduction under § 3582(c)(2). Thomas may not use a § 3582(c)(2)
motion as a challenge to the appropriateness of the district court’s application
of a career offender enhancement in its calculation of his original sentences. See
United States v. Whitebird, 55 F.3d 1007, 1011 (5th Cir. 1995).
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, and the judgment of the district court is AFFIRMED.                  The
Government’s alternative motion for an extension of time in which to file a brief
is DENIED as unnecessary.




                                        2